                 Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 1 of 10




     TIEGA-NOEL VARLACK, ESQ. (SBN 248203)
 1
     VARLACK LEGAL SERVICES
 2   225 W. Winton Avenue, Suite 207
     Hayward, California 94544
 3   Phone: (510) 397-2008
     Facsimile: (510) 397-2997
 4
 5   Attorney for Plaintiff
     East Bay Dragons
 6
 7                                    UNITED STATES DISTRICT COURT

 8                                  NORTHERN DISTRICT OF CALIFORNIA

 9
                                     )                    Case No.:
10   EAST BAY DRAGONS,               )
           Plaintiff,                )
11                                   )                    COMPLAINT FOR DAMAGES &
           vs.                       )                    INJUNCTIVE RELIEF
12
     SOLANO COUNTY FAIR ASSOCIATION, )
13                                   )
     SOLANO COUNTY,
                                     )                    JURY TRIAL DEMANDED
14   MIKE IOAKIMEDES                 )
                                     )
15         Defendants                )
                                     )
16                                   )
17   Plaintiff hereby alleges as follows:
18                                          I.   NATURE OF THE CLAIMS

19   1. This is an action for declaratory, injunctive and equitable relief, as well as monetary damages, to
20         redress Defendants’ unlawful practices against Plaintiff, including its discriminatory treatment and
21
           harassment of Plaintiff EAST BAY DRAGONS, an African American Motorcycle Club (“minority-
22
           owned business”) in violation of the Sections 1981, 1983, and 1985 of the Civil Rights Act of 1866,
23
24         42 U.S.C. § 1981 et seq., and California anti-discrimination laws.

25
26
27
     ///
28


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 1
              Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 2 of 10




                                                 II.   PARTIES
 1
 2   2. Plaintiff EAST BAY DRAGONS is a corporation in Alameda County, California, whose main
 3
        purpose is to organize and promote Harley Davidson motorcycle riding with scheduled riding
 4
        functions and events, to provide education, community interaction, and programming for community
 5
        service, the corporation has a good reputation in the community. It was founded in 1959.
 6
     3. EAST BAY DRAGONS is the nation’s most legendary, most elite African American motorcycle
 7
        club, and since founded has been a visible presence within the community, it also has been a positive
 8
        social outlet for black men in Oakland, and has been recognized by the City of Oakland, California
 9
        and by the President of the Oakland City Council.
10
     4. EAST BAY DRAGONS (“EBD”) has done many positive activities for the community such as
11
12      donating school supplies, providing turkeys and other food staples for families in need, participating

13      in the “adopt a family” program, and has remained a symbol of positive community activism and

14      pride within Oakland for over sixty years.

15   5. Plaintiff has a good rapport in the community; EBD has their own day in Oakland, sometimes they

16      deliver food to neighbors, and they donate free Christmas presents for kids and families at
17      Christmas, every year.
18   6. Defendant Solano County Fair Association is a California nonprofit corporation, whose purpose is to
19      buy and sell, lease, hire, and sublet real and personal property, and is a government agency.
20   7. Defendant Solano County is a municipal corporation.
21   8. Defendant Mike Ioakimedes is the Executive Director of Solano County Fair Association.
22
23
                                      III.   JURISDICTION & VENUE
24
     9. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343 as this action
25
        involves federal questions regarding the deprivation of Plaintiff’s rights under Sections 1981 and
26
        1985. The Court has supplemental jurisdiction over Plaintiff’s related claims arising under state and
27
        local law pursuant to 28 U.S.C. § 1367(a).
28


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 2
                 Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 3 of 10




 1                                        IV.     STATEMENT OF FACTS
 2   10. East Bay Dragons has a good reputation in the community; they have their own day in Oakland.
 3       They get a Resolution every year from the City of Oakland, which started on their 50th Anniversary.
 4   11. Paul Butler, who is the chief financial officer of East Bay Dragons, entered into a contract with
 5       Solano County Fair Association on or about July 29, 2020 for the East Bay Dragons’ 60th
 6       Anniversary Event, the event would begin on August 30,2019 and last until Sunday September 1,
 7
         2019.
 8
     12. More than 3,800 people were interested in attending the event.
 9
     13. East Bay Dragons prepared well for the event, and paid advertisement fees, paid the performers
10
         upfront fees, and made everything ready for the event because it was a big day for the club.
11
     14. Two weeks prior to the event, on August 15, 2019, Plaintiff’s agent Kim Cloud received a call from
12
         Solano County Fair Association saying that the event could not move forward due to a “credible
13
         threat” which was purportedly reported by the Solano County Sheriff’s Office.
14
     15. In fact, there was no “credible threat” at all, it was totally fabricated.
15
16   16. No police report was ever filed.

17   17. As a result, Plaintiff was denied a license permit to hold at the Fair Grounds because of the non-

18       existent “credible threat.” Defendants then proceeded to spread the rumor of this non-existent

19       “credible threat” to the Craneway Pavilion and then to the City of Oakland. The event had to be

20       canceled at the last minute, and a makeshift block party was held in its place.
21   18. Plaintiff later learned that there was no threat, but that a Solano County employee, Michael J.
22       Piemental reported to Defendants that the “the greatest threat to the internal security of the country”
23       was the Black Panthers and that was an “OMG” issue, because EBD member Mr. Cloud’s bakery,
24       It’s All Good was purportedly associated with the Panthers.
25   19. The owner of All Good, Kim Cloud was a member of the EBD’s executive board who was also
26
         responsible for planning the event along with Paul Butler, and was not surprisingly working closely
27
         with Ioakimedes and Defendants to plan the event in question.
28


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 3
               Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 4 of 10




 1   20. Because of his prominent role in EBD, and his status of an African American man, Defendants’
 2      decided that the EBD were a threat.
 3   21. This was uncalled for because Plaintiff’s had a good reputation in the community had paid their
 4      contract deposit and were ready willing and able to host their event as planned.
 5   22. In cancelling the event because of race, Defendants made Plaintiffs lose a lot of money, reputation
 6
        and respect because of their irresponsible and malicious behavior.
 7
     23. The Solano County Fair Association never formally apologized for cancelling the event.
 8
 9                                      FIRST CAUSE OF ACTION –
                                DISCRIMINATORY BREACH OF CONTRACT
10
                                As to Defendant Solano County Fair Association
11                                         (42 U.S.C. Section 1981)
12   24. EAST BAY DRAGONS realleges and incorporates by reference each paragraph above as if fully set

13      forth herein.

14   25. 42 U.S.C. Section 1981 provides in part that all persons shall have the same right to “make and

15      enforce contracts” as is enjoyed by white citizens. As a result, Section 1981’s coverage extends to

16      prohibit discrimination in a wide range of public and private contractual relationships, including the

17      provision of services and the sale of goods.

18   26. Though an oral contract with Plaintiff, Solano County Fair Association agreed to rent Solano County

19      Fairgrounds on August 31, 2019 beginning at 1:00 p.m. and ending at 1:00 a.m. Sunday September

20      1, 2019. The contractual terms outlined the load-in and set-up time beginning at 10:00 a.m. August

21      30, 2019 with building lock up at 6:00 p.m. and August 31, 2019 beginning at 10:00 a.m. ending at

22      1:00 p.m. with the public’s arrival. It also includes breakdown and load-out days September 1, 2019

23      beginning at 1:00 a.m. and ending at 6:00 p.m. the same day.

24   27. In exchange for the above, the contract called for East Bay Dragons to pay with $50,000, with

25      $1,000 paid at the at the execution of License Agreement and $49,000 to be paid 15 days prior to

26      start of the Rental on August 15, 2019.

27   28. Plaintiff signed the letter of intent, attached hereto as Exhibit A, and paid the $1,000.00.

28


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 4
               Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 5 of 10




 1   29. Through the intentional acts of its employees and agents as set forth, Solano County Fair Association
 2      breached its contract in that it failed to provide East Bay Dragons with usage of the fairground,
 3      because Plaintiff identifies as a minority owned business.
 4   30. Tickets were sold on riptickets.com for their online fees, plaintiff lost ticket tax fees because that fee
 5      is non-returnable.
 6   31. Plaintiff lost advertisement fees on Stub-hub and Yelp, totaling $1,000.00s of dollars.
 7   32. Plaintiff lost advertisement fee on radio, totaling $1,000.00s of dollars.
 8   33. Plaintiff borrowed approximately $100,000 to hold this event, now Plaintiff lost interest and must
 9      pay fees of $903.00 a month.
10   34. Plaintiff held events in Solano County and at the Cow Palace before; both events were successful
11      and peaceful.
12   35. Plaintiff had to pay half for the performers upfront: Whodini, Too Short, Doug E Fresh, Richie Rich,
13      Dru Down, Tony Tone Toni, and Mark Curry, costing $1,000.00s of dollars.
14   36. Plaintiff lost revenue from the event, Plaintiff lost ticket fees, beverage revenue, parking ticket
15      revenue, non-food vendor revenue, booth rental fees, and concert/dance revenue.
16   37. WHEREFORE, Plaintiff requests relief as hereinafter set forth.
17
                                     SECOND CAUSE OF ACTION—
18                           CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS
                                          (42 U.S.C. Section 1985)
19                                         (AS to all Defendants)
20   38. Plaintiff re-alleges and incorporates by reference each Paragraph above as if fully set herein.
21   39. In doing the acts alleged above, Defendants conspired to deprive Plaintiff of access to a quintessential
22      public forum, the County Fair. This abridged Plaintiff’s First Amendment rights to assembly and free
23      speech because this denial of access was based on Plaintiff’s race.
24   40. Within the “social” contract between Solano County Fair Association and East Bay Dragons, there
25      was an implied covenant of good faith and fair dealing by and between the parties which prohibits
26      them from engaging in any activity or conduct which would prevent the other party from receiving the
27      benefits of the “social” contract, which is codified in the Bill of Rights.
28


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 5
               Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 6 of 10




 1   41. Through its acts and omissions, Solano County Fair Association and the other named defendants
 2      conspired to deprive Plaintiffs of the First Amendment Right to Freedom of Speech and Assembly as
 3      made applicable to the States by the Fourteenth Amendment.
 4   42. WHEREFORE, the Plaintiff requests for relief as hereinafter set forth.
 5
                                     THIRD CAUSE OF ACTION – FRAUD
 6               As to Defendant Solano County Fair Association, Solano County, Mike Ioakimedes
 7   43. East Bay Dragons re-alleges and incorporates by reference each Paragraph above as if fully set herein.
 8   44. Defendant Mike Ioakimedes and Defendant Solano County Fair Association intended to deceive
 9      plaintiff by omission.
10   45. By accepting Plaintiff’s signed letter of intent and accepting their $1,000.00 deposit but omitting
11      from Plaintiff that it was still investigating their “threat quotient,” Defendants led Plaintiff to believe
12      that the contract was viable. When Defendants knew that the opposite was true: the cancellation of
13      the event two weeks prior to the event (on August 15,2019) due to a “credible threat” they received
14      from the Solano County Sheriff’s Department crippled EBD’s chances to have the events elsewhere
15      and tied up their funding.
16   46. Defendants knew that the EBD needed to secure a permit thirty (30) days prior to the event in the
17      Bay Area surrounding counties. The cancellation was intentionally done at a time when it was too
18      late for Plaintiff to find another place to hold the event.
19   47. Plaintiff relied on the statements to his detriment by paying fees for advertisement, the contract fee,
20      interest for the loan.
21   48. Plaintiff, who was justified in this reliance, lost a lot of money.
22   49. WHEREFORE, the Plaintiff requests relief as hereinafter set forth.
23
24                               FOURTH CAUSE OF ACTION -- DEFAMATION:
                                                   As to Solano County
25   50. Plaintiff incorporates the previous paragraphs in the cause of action.
26   51. Solano County, through its Sheriff’s Office informed the Solano County Fair Association that there
27      was a creditable threat to public safety related to the Solano County Fair Association hosting the

28      East Bay Dragon’s 60th Anniversary Concert Dance but there was no credible threat at all.


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 6
               Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 7 of 10




     52. Defendant Mike Ioakimedes representing Defendant Solano County Fair Association cancelled the
 1
        event by making a false statement that there was a credible threat.
 2
 3   53. Rather, Solano County employee, Michael J. Piemental reported to Defendants, and by extension

 4      Ioakimedes, that the “the greatest threat to the internal security of the country” was the Black

 5      Panthers and that was an “OMG” issue, because EBD member Mr. Cloud’s bakery, It’s All Good
 6      was purportedly associated with the Panthers.
 7   54. The owner of All Good, Kim Cloud was a member of the EBD’s executive board who was also
 8      responsible for planning the event along with Paul Butler, and was not surprisingly working closely
 9      with Ioakimedes and Defendants to plan the event in question.
10   55. Because of his prominent role in EBD, and his status of an African American man, Defendants’
11
         decided that the EBD were a threat, and they published the same thought to others.
12   56. This damaged EBD’s reputation and resulted in financial harm.
13   57. This amounted to slander which was published by an agent of Solano County to the Craneway

14      Pavilion.
     58. This slander has caused distrust and disrespect to Plaintiff, and Plaintiff has lost not only money but
15
        also reputation from the untrue statement.
16
     59. WHEREFORE, the Plaintiff requests for relief as hereinafter set forth.
17
18                           FIFTH CAUSE OF ACTION – DISCRIMATION (Unruh):
                As to Defendant Solano County Fair Association, Solano County, Mike Ioakimedes
19
     60. Plaintiff incorporates the previous paragraphs in the cause of action.
20   61. Solano County Sheriff Office informed the Solano County Fair Association that there would be a
21      very recent creditable threat to public safety related to the East Bay Dragons’ 60th Anniversary
22      Concert Dance and there was no credible threat at all.
23   62. Defendants acted intentionally to discriminate in public accommodations in violation of the Unruh

24      Civil Rights Act, Civ. Code § 51 by denying African American’s equal access to the Solano County

25      Fairgrounds.
     63. There was no reasonable cause to cancel the event except the non-existing “credible threat,” which
26
        was fabricated and given credence by Solano County employee, Michael J. Piemental’s statement
27
        that the “the greatest threat to the internal security of the country” was the Black Panthers, and by
28
        extension the EBD.

     PLAINTIFF'S COMPLAINT FOR DAMAGES - 7
               Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 8 of 10




     64. Defendant Mike Ioakimedes represented Solano County Fair Association and cancelled the contract
 1
        on the basis of race which violated Cal. Civ. Code § 51, the Unruh Civil Rights Act.
 2
     65. This insidious belief of EBD’s threat traveled all the way to Oakland and with the help of the
 3
        Oakland Police Department, and at the conclusion of the 60th anniversary celebration, on September
 4
        2, 2019, the EBD were surrounded by Oakland Police Department officers due to racist motives as
 5      they were enjoying themselves at Level 13 in Oakland.
 6   66. Plaintiffs lost money, reputation and respect from the discrimination.
 7   67. Defendants violation of the Unruh Civil Rights Act entitles Plaintiff to recover statutory damages of
 8      a maximum of three times the amount of actual damages or a minimum of $4,000.00.
 9   68. WHEREFORE, the Plaintiff requests for relief as hereinafter set forth.

10
11                             SIXTH CAUSE OF ACTION – NEGLIGENCE
           As to Defendant Solano County Fair Association, Solano County Sheriff’s Office and Mike
12                                             Ioakimedes
                                          (Cal. Gov. Code § 815.2)
13
     69. Plaintiff re-alleges and incorporates by reference each Paragraph above as if fully set herein.
14
     70. Additionally, Defendant Mike Ioakimedes in representing the Defendant Solano County Fair
15
        Association had a duty to complete the contract on time.
16
17   71. Plaintiff breached the duty by cancelling the contract within 15 days of the event, which made Plaintiff

18      unable to find another place to hold the event, because thirty 30 days was needed to get the permit

19      from other counties.
20   72. The breach was the actual cause of the Plaintiff’s damage.
21   73. Plaintiff lost ticket fees, beverage revenue, parking ticket revenue, non-food vendor booth rental fees,
22
        concert dance revenue.
23
     74. WHEREFORE, the Plaintiff requests for relief as hereinafter set forth.
24
25                                         SEVENTH CAUSE OF ACTION
26                                            CONSTRUCTIVE TRUST
                                    As to Defendant Solano County Fair Association
27
     75. Plaintiff re-alleges and incorporates by reference each Paragraph above as if fully set herein.
28


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 8
               Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 9 of 10




     76. As a proximate result of the Defendant’s, fraudulent misrepresentations and otherwise wrongful
 1
        conduct as alleged herein, Plaintiff was injured.
 2
     77. Plaintiff is entitled to restitution of the money defendant gained because of its fraud because such
 3
        money constitutes a benefit, the receipt of which unjustly enriched Defendant at Plaintiff’s expense.
 4
        A benefit may be any type of advantage, including that which saves the recipient from any loss or
 5      expense.
 6   78. Defendants and each of them as involuntary trustees holding said monies therefrom in constructive
 7      trust for Plaintiff with the duty to convey the same to Plaintiff forthwith.
 8   79. WHEREFORE, Plaintiff requests relief as hereinafter set forth.
 9
10                                           REQUEST FOR RELIEF
11
            WHEREFORE, Plaintiff requests a judgment against Defendants, and each of them, as follows:
12
                1. For general damages, including, without limitation, according to proof (on the applicable
13
                    cases of action as plead above);
14
                2. For compensatory damages in the form of a refund of fees and other costs associated with
15                  Plaintiff’s contract with all Defendants according to proof.
16              3. For disgorgement and restitution in the form of payments and other costs associated with
17                  doing business with all Defendants according to proof.
18              4. For statutory penalties (on the applicable causes of action as plead above);
19              5. For an award of interest, including prejudgment interest, at the legal rate;

20              6. For an award of attorney’s fees;
                7. For costs of suit incurred;
21
                8. For preliminary and permanent injunction forbidding the defendants from continuing to
22
                    make use of the unlawful business practices detailed in this complaint;
23
                9. For an award of formal apologies;
24
                10. A declaratory judgment declaring that the Unruh Civil Rights, Act, applies to Defendants
25                  and that Defendants’ actions violated the act.
26              11. For such other and further relief as the Court deems appropriate.
27
28


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 9
              Case 4:20-cv-04044-SBA Document 1 Filed 06/17/20 Page 10 of 10




                                          DEMAND FOR JURY TRIAL
 1
 2
     Plaintiff herewith demands a jury trial.
 3
 4
     DATED: June 17, 2020
 5                                                                VARLACK LEGAL SERVICES
 6
 7                                                            ______________________________
                                                                          Attorneys for Plaintiff
 8
                                                                              East Bay Dragons
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PLAINTIFF'S COMPLAINT FOR DAMAGES - 10
